Citation Nr: 0720778	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.  

    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).  The 
veteran failed to appear to a Travel Board hearing scheduled 
in December 2006. 
      
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, in March 2005, the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals.  On that form, he 
indicated that he wanted a Board videoconference hearing at 
the local VA Regional Office.  He specifically indicated that 
due to dialysis testing on Monday, Wednesday, and Friday of 
each week, he could only appear to a hearing scheduled on 
Tuesday or Thursday.  

Despite this request, the RO scheduled the veteran for a 
hearing on Wednesday, December 6, 2006.  The veteran 
indicated he failed to appear due to his dialysis treatment.  
The veteran's representative, in the April 2007 Appellant's 
Brief, requested that another hearing be scheduled for the 
veteran on a Tuesday or Thursday.  

In this regard, the Board concludes that good cause is shown 
for the veteran's failure to appear, and that another hearing 
should be rescheduled for the veteran.  See 38 C.F.R. 
§ 20.704 (2006).  A remand to the RO in Montgomery, Alabama 
is required to effectuate his hearing request.  

Second, with regard to Veterans Claims Assistance Act of 2000 
(VCAA) notice, VA must ask the veteran to provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the December 
2003 and April 2004 letters.  

Also, neither letter specifically advised the veteran of what 
evidence is necessary to substantiate the claim for PTSD.  
That is, the veteran was not advised that establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA regulations; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A revised letter with 
this information should be sent to the veteran.  
  
Accordingly, the case is REMANDED for the following action:

1.	The RO in Montgomery, Alabama, should 
contact the veteran and inquire whether 
he is requesting either a Travel Board 
or videoconference hearing in 
Montgomery, Alabama.  The RO should 
also inquire as to what days of the 
week the veteran is available to 
attend.  If he is able to attend, the 
RO should reschedule him for the 
hearing he requests in the order that 
the request was received.

2.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that asks the veteran to 
provide any evidence in his possession 
that pertains to the claims.  The RO 
must also notify the veteran and his 
representative of the information and 
evidence that is necessary to 
substantiate service connection for 
PTSD.  Specifically, the veteran must 
be advised that establishment of 
service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

In addition, in this letter, the RO 
should also ask the veteran to identify 
any VA or non-VA providers who have 
examined or treated him for hearing 
loss or a psychiatric disorder since 
his discharge from military service in 
October 1952.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured, to 
include any additional VA treatment 
records that the veteran identifies.        

3.	After ensuring proper completion of this 
development, the RO should readjudicate 
the issues on appeal, considering any 
new evidence secured in the claims 
folder since the February 2005 statement 
of the case.  If either disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



